In an action for separation the judgment, after granting respondent a separation for one year and providing for custody, visitation, support and maintenance, and counsel fees, provides in the last paragraph thereof that “ application may be made by either party to amend or extend the judgment at any time upon notice.” The appeal is from the judgment except that part which awards counsel fees. Judgment modified on the law by striking therefrom the last paragraph. As so modified, judgment insofar as appealed from unanimously affirmed, with costs to respondent. The findings of fact are affirmed. The last paragraph of the judgment is deemed unnecessary. The procedure applicable herein in the event of a reconciliation prior to the expiration of the one-year period is governed by statute (Civ. Prac. Act, § 1165); the procedure applicable thereafter is outlined in Murdock v. Mur*889dock (148 App. Div. 564), Pollitizer v. Pollitzer (178 App. Div. 744) and Allers v. Allers (194 App. Div. 96). Present — Wenzel, Acting P. J., Beldock, Murphy, Hallman and Kleinfeld, JJ.